I think the grant of a nonsuit was demanded. The petition in substance alleged that the house before detachment was located on three acres of land belonging to the plaintiffs. The ruling on the demurrer was to the effect that the petition sufficiently described the property sued for — the house. The petition did not contain the description in the deed referred to in the evidence. If it had there would be some semblance of reason why the ruling on the demurrer should be the law of the case. *Page 662 
But as the case stands the petition alleged that the defendant converted their property. The title to the house depended on the title to the land on which it was located in the absence of an agreement treating it as personality. The evidence did not show that the house belonged to them or was ever in their possession or that they had the right of possession. Their claim to whatever right they relied on was through the deed to their mother. The description in this deed was so indefinite as not to describe any particular three acres of land. The description bounded the land on the north by a road and on all other three sides by one property owner. It is impossible to identify the three acres to be conveyed without some key or additional proof. The three-acre tract might have been six acres wide or it might have been a half acre wide. One could lay off three acres along the road at various points and everywhere he laid them off they would fit the description. The deed was insufficient even as color of title because it is impossible to locate the three acres. Harwell v. Foster and Harwell v. Reese, 97 Ga. 264
(22 S.E. 994); Oglesby v. Volunteer State Life Ins. Co.,195 Ga. 65 (23 S.E.2d 404); Holt v. Tate, 193 Ga. 256
(18 S.E.2d 12), and cit. I think the ruling of the majority that the ruling on the demurrer was the law of the case is wrong because the ruling did not reach the question of the validity of the deed on which the plaintiffs' title depended. The evidence did not sustain the allegations of the petition touching the plaintiffs' title. The court has done a strange thing. It has ruled that the nonsuit was error because the law of the case authorized a verdict for the plaintiff and also ruled that the evidence supports the finding that the plaintiffs held title to the three acres of land and the house. The court states: "There was no question that it [the deed] did not cover the three acres of land on which the Emma Kitchens house was located." Several witnesses swore that the house was built on Emma Kitchens' three acres, but such testimony is as void of probative value as a statement that black is white. An indefinite description in a deed can not be reformed by the wild statement of the conclusion of a witness. Emma Kitchens might have built a house on three acres of land she thought belonged to her. But she had no three acres of land to build on, and when she built she built on somebody else's land, and as a result she had no title to the house and no right of possession. The only *Page 663 
right she had, or the plaintiffs had, was to set off the value of improvements in an action against her or them in ejectment. The court in this case introduces into the law of Georgia a novel way by which title may be established. So far as I can find it is the first such ruling. The same applies as to the ruling as to the law of the case. Under that ruling all the plaintiffs have to do is say they own the title, and they can prevail even if the evidence shows conclusively that they do not own title or right of possession. I think the plaintiffs failed to make out a case, and that the grant of a nonsuit was demanded.